Taliaferro, J.
There is a motion to dismiss the appeal taken in this case, on the ground that no legal citation of appeal has been given to the appellee. It seems that the counsel for the appellant, assuming that James Porter Parker, the appellee, when the order of appeal was rendered, resided in the State of Mississippi, caused a curator ad hoc to he appointed to represent him, and upon the curator ad hoc the citation of appeal was served — the person appointed being the attorney who represented the plaintiff in the case from the judgment in which the appeal was taken.
We think the citation clearly defective. Article 582 of the Code of Practice is express that “ the sheriff shall serve the petition and citation on the appellee, if he reside within the State, or his advocate if lie do not, by delivering a copy of the same to such appellee, or to his advocate, by leaving it at the place of their usual domicile.
It is therefore ordered that the appeal be dismissed at the costs of the appellant. 4 L. R. 317.